ZEHMER, Judge,
concurring in part and dissenting in part.
I concur in the decision to reverse the order requiring the appellant husband to pay the fee of the wife’s second attorney. In all other respects I dissent.
I would hold that the trial court abused its discretion in awarding the wife a thirty-two per cent special equity in the common stock of the furniture company and awarding her an additional eighteen per cent of such common stock as lump sum alimony. In addition, I agree with appellant that he was “shortchanged” by the trial court’s distribution of the remainder of the marital assets and requiring him to assume certain liabilities. For these reasons I would reverse the entire judgment and remand for further proceedings.